Exhibit 16.1 June 29, 2015 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Eagle Bulk Shipping Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Eagle Bulk Shipping Inc. dated June 25, 2015. We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/PricewaterhouseCoopers LLP Stamford, CT
